DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Difante US 2012/0216683.

	Claim 1, Difante teaches a method for cooking comprising: receiving an inner pot (12) within an interior of an outer pot (11), the outer pot having a first and second protrusion (11c) each extending from an interior surface of the outer pot, the first and second protrusions disposed radially opposite one another, the inner pot including a first and second flange (12d) disposed on an outer surface of the inner pot, the first and second flanges disposed radially opposite one another, the inner pot including holes (12c) extending between the inner and outer surface of the inner pot, receiving the inner pot in a first position within the interior of the outer pot following a first rotation of the inner pot from an aligned state to an unaligned state and lowering of the inner pot distally into the interior of the outer pot towards a bottom of the outer pot, the aligned state including the first and second flanges vertically aligned with the first and second protrusions, respectively, the unaligned state including the first and second flanges vertically unaligned with the first and second protrusions, respectively, the lowering of the inner pot distally into the interior of the pot including the first and second flanges moving past the first and second protrusions without interaction until the inner pot is in the first position, cooking contents held in the inner pot using a cooking liquid while the inner pot is disposed in the first position, receiving the inner pot in a second position within the interior of the outer pot following a raising of the inner pot proximally towards a top of the outer pot and a second rotation of the inner pot from the unaligned state to the aligned state, the second position including the first and second flanges resting on the first and second protrusions, respectively, the second position at least partially draining the cooking liquid from the inner pot into the outer pot (fig.1-7, paragraph 6).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seipelt US 769,496.

	Claim 1, Seipelt teaches a method for cooking comprising: receiving an inner pot (a) within an interior of an outer pot (b), the outer pot having a first and second protrusion (g) each extending from an interior surface of the outer pot, the first and second protrusions disposed radially opposite one another, the inner pot including a first and second flange (g1) disposed on an outer surface of the inner pot, the first and second flanges disposed radially opposite one another, the inner pot including holes (strainer bottom b1) extending between the inner and outer surface of the inner pot, receiving the inner pot in a first position within the interior of the outer pot following a first rotation of the inner pot from an aligned state to an unaligned state and lowering of the inner pot distally into the interior of the outer pot towards a bottom of the outer pot, the aligned state including the first and second flanges vertically aligned with the first and second protrusions, respectively, the unaligned state including the first and second flanges vertically unaligned with the first and second protrusions, respectively, the lowering of the inner pot distally into the interior of the pot including the first and second flanges moving past the first and second protrusions without interaction until the inner pot is in the first position, cooking contents held in the inner pot using a cooking liquid while the inner pot is disposed in the first position, receiving the inner pot in a second position within the interior of the outer pot following a raising of the inner pot proximally towards a top of the outer pot and a second rotation of the inner pot from the unaligned state to the aligned state, the second position including the first and second flanges resting on the first and second protrusions, respectively, the second position at least partially draining the cooking liquid from the inner pot into the outer pot (fig.1-5, page 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Difante US 2012/0216683 in view of McLemore US 6,711,992.

	Claims 2-6, Difante teaches the method of claim 1 wherein an inner grip (12f) is attached to the inner pot at a first point (fig. 1-5) but does not teach the inner grip attached at a second point.
	McLemore teaches a method for cooking comprising: receiving an inner pot (5) within an interior of an outer pot (60), an inner grip (40) attached to the inner pot at a first and second point positioned relative to a flange (10), the inner grip includes at least one peak (20), the inner grip pivots between a folded position and a vertical position, the vertical position including the at least one peak disposed over a top of the inner pot, engaging a hook of a removable handle (30) to the at least one peak of the inner grip of the inner pot, effecting the raising, lowering or rotation of the inner pot, the first point and second point providing a first visual indication in connection with a first rotation, lowering, second rotation of raising of the inner pot (fig. 1-7). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The recited method substitutes a known type of grip, that of McLemore, for the handle arrangement of Difante and yields predictable results.
	Claim 7, Difante further teaches the first and second protrusions are positioned relative to a first and second handle (11a) on an exterior surface of the outer pot, the first and second protrusions being positioned relative to the first and second handles, respectively, providing a second visual indication in connection with the first rotation, lowering, second rotation or raising of the inner pot, therefore, the first and second visual indications correspond to positioning of the first and second flange relative to the first and second protrusions (fig. 1-7).
	
Claim(s) 2-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seipelt US 769,496 in view of McLemore US 6,711,992.

Claims 2-6, Seipelt teaches the method of claim 1 wherein an inner grip (d) is attached to the inner pot at a first point (fig. 1-5) but does not teach the inner grip attached at a second point.
	McLemore teaches a method for cooking comprising: receiving an inner pot (5) within an interior of an outer pot (60), an inner grip (40) attached to the inner pot at a first and second point positioned relative to a flange (10), the inner grip includes at least one peak (20), the inner grip pivots between a folded position and a vertical position, the vertical position including the at least one peak disposed over a top of the inner pot, engaging a hook of a removable handle (30) to the at least one peak of the inner grip of the inner pot, effecting the raising, lowering or rotation of the inner pot, the first point and second point providing a first visual indication in connection with a first rotation, lowering, second rotation of raising of the inner pot (fig. 1-7). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The recited method substitutes a known type of grip, that of McLemore, for the handle arrangement of Seipelt and yields predictable results.
	Claim 7, Seipelt teaches the first and second protrusions are positioned relative to a first handle (a1) on an exterior surface of the outer pot, the first and second protrusions being positioned relative to the first handle providing a second visual indication in connection in connection with the first and second rotation and lowering and raising of the inner pot, the first visual indication and the second visual indication corresponding to positioning of the first and second flanges to the first and second protrusions (fig. 1-5). Seipelt does not teach a second handle on the exterior of the outer pot. Providing two handles on the exterior of a pot is very common feature in the art as demonstrated by the handles on pot (60) of McLemore (fig. 1-7) and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 9, Seipelt further teaches the first position corresponds to the first and second flanges being positioned below the first and second protrusions, the second position corresponds to the first and second flanges resting on the first and second protrusions, respectively (fig. 1-5). Seipelt does not teach a third position.
	McLemore teaches a first position, where the inner pot is fully lowered into the outer pot, a second position where the inner pot is suspended by hook (10) at a first height and a third position corresponding to a hook at a second height between the lowered position and the first height (fig. 14). It would have been obvious to one of ordinary skill in the art to provide third and fourth flanges on the inner pot to rest on the first and second protrusions of the outer pot because the different heights provide for varying the relative height of the bottom of the inner pot to the upper surface of the cooking fluid (McLemore col. 8, lines 35-50).
	Claim 10, Seipelt further teaches the first position corresponds to boiling the contents in the cooking liquid, the second position corresponds to at least partially draining the cooking liquid (pg. 1-2) and McLemore further teaches the third position corresponds to steaming the contents using the cooking liquid (fig. 1-16, col. 8, lines 35-60).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seipelt US 769,496 or Difante US 2012/0216683 in view of EP 1559354.

	Difante and Seipelt teach the method of claim 1 and further teach a pot lid (Difante (13); Seipelt (e)) but neither teach receiving a lid grip on a top edge of the outer pot.
	EP teaches a pot lid comprising a lid grip (12) that is received on a top edge of a pot (fig. 1-2). It would have been obvious to one of ordinary skill in the art to provide a lid grip because it enables the user to hook the lid on the edge of the pot supported in an upright position (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778